Exhibit 10.1

 

 



CDK Global, Inc.

Amended and Restated Corporate Officer Severance Plan

 

This Amended and Restated Corporate Officer Severance Plan (the “Plan”) has been
established by CDK Global, Inc. (the “Company”), to provide severance benefits
for its “Eligible Executives,” as that term is defined below, and for the
Eligible Executives of certain of its Affiliates that have adopted the Plan with
the consent of the Administrator. The Plan, as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), is intended to be excepted from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b). The Plan was established effective as of February 2,
2016 (the “Prior Plan”) and is hereby amended and restated effective as of
September 7, 2017. The Plan, as amended and restated herein, supersedes in its
entirety the Prior Plan.

 

PLAN ADMINISTRATION

 

The Plan is administered by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”); provided, that the Compensation
Committee may delegate all or some of its authority under the Plan from time to
time to a committee designated by the Compensation Committee (such committee, to
the extent so delegated authority hereunder, or the Compensation Committee, as
applicable, the “Administrator”). As of the effective date of the Plan, such
Administrator shall consist of (i) the General Counsel of the Company, (ii) the
Chief Financial Officer of the Company and (iii) the principal human resources
officer of the Company. The Administrator has the discretionary and final
authority to make factual determinations, to construe and administer the Plan,
to interpret any ambiguities, and to resolve any and all issues including,
without limitation, determinations relating to the eligibility to participate or
the right to any Severance Benefits.

 

ELIGIBILITY

 

An Eligible Executive will be entitled to the Severance Benefits described in
the Plan provided that he or she (i) executes and returns a valid Severance
Agreement, as discussed below, that is not revoked and becomes effective within
sixty (60) days following his or her termination of employment, (ii) returns all
Company Property, (iii) reimburses his or her Employer for any personal charges
or cash advances, (iv) pays any and all personal expenses charged to his or her
Company-issued credit card, (v) pays any amounts otherwise owed to the Company,
including, without limitation, any tuition assistance and relocation repayments,
and (vi) does not breach any obligations under the terms of the Severance
Agreement or any non-competition, non-solicitation, non-disparagement,
confidentiality, or similar obligations that are applicable to the Eligible
Executive pursuant to any written agreement with the Company or its Affiliates,
as amended by the Severance Agreement (collectively, the “Conditions”). Upon an
Eligible Executive’s breach of the Conditions, such Eligible Executive’s rights
to the Severance Benefits shall immediately cease.

 

COORDINATION WITH OTHER SEVERANCE ARRANGEMENTS AND RIGHTS

 

Except as otherwise provided herein, the Plan supersedes any severance or
similar benefits under the provisions of any other severance plan, program,
arrangement, policy, or practice of, or any employment, consulting, or similar
agreement with, an Employer covering an Eligible Executive; provided, that if an
Eligible Executive is entitled to any severance or similar benefits under the
provisions of the CDK Global, Inc., Amended and Restated Change in Control
Severance Plan for Corporate Officers, as amended from time to time (the “CIC
Severance Plan”), upon his or her termination of employment, such Eligible
Executive shall remain entitled to the benefits provided under the CIC Severance
Plan but will not be entitled to any Severance Benefits under this Plan.

 



 
 

 

If an Eligible Executive is entitled under law to receive severance pay, a
termination indemnity, notice pay, or the like, or if an Eligible Executive is
entitled under law to receive advance notice of separation, then any Severance
Benefits payable hereunder shall be offset or reduced by the amount of any such
severance pay, termination indemnity, notice pay, or the like, as applicable,
and the Severance Period (as defined below) shall be reduced by the length of
such notice period.

 

SEVERANCE BENEFITS

 

Subject to the Conditions, the following severance benefits (collectively, the
“Severance Benefits”) shall be provided to each Eligible Executive under the
Plan:

 

(a)Severance Pay. The Eligible Executive will be entitled to receive an
aggregate amount equal to 150% of his or her Base Salary (“Severance Pay”),
payable in accordance with the Employer’s regular payroll practices during the
eighteen (18) month period following the date of termination (the “Severance
Period”), less withholdings as required by law; provided, that any payments
otherwise payable prior to the first payroll date following the sixtieth (60th)
day after the date of termination shall be deferred until, and paid in a lump
sum upon, such payroll date.

 

The Employer may deduct (after all applicable withholdings have been deducted)
from Severance Pay any indebtedness, obligation, or liability owed by the
Eligible Executive to an Employer as of his or her termination date, as
permitted under applicable law.

 

(b)Prorated Bonus. The Eligible Executive will be entitled to receive a Prorated
Bonus for the year of termination, payable when bonuses for such year would
otherwise have generally been scheduled to be paid absent termination of
employment.

 

(c)Treatment of Equity Awards.

 

(i)Options. The Eligible Executive’s outstanding, unvested options to purchase
common stock of the Company (“Options”) shall continue to vest during the
Severance Period as though the Eligible Executive’s employment had not been
terminated, and the Eligible Executive shall have a period of sixty (60) days
following the termination of the Severance Period in which to exercise any
vested Options; provided, however, that if such Eligible Executive would have
satisfied the Normal Retirement Criteria (or term of similar import), as defined
in the award agreement underlying an award of Options to the Eligible Executive,
had such Eligible Executive retired on the date of his or her termination, then
the applicable Options shall be treated in accordance with their terms as though
such Normal Retirement Criteria (or term of similar import) were in fact
satisfied. For the avoidance of doubt, (i) in no event shall the Eligible
Executive be permitted to exercise an Option following the date that is ten (10)
years from the date such Option was granted, and (ii) subject to the proviso in
the preceding sentence, any Option (or any portion thereof) that is unvested as
of the end of the Severance Period shall be forfeited immediately for no
consideration.

 

(ii)Other Equity Awards. With respect to the Eligible Executive’s outstanding
equity awards (other than Options), including, but not limited to, restricted
stock awards, restricted unit awards, and performance stock units, (i) any
time-based vesting requirements shall continue to lapse during the Severance
Period as though the Eligible Executive’s employment had not been terminated,
and (ii) any performance-based vesting requirements shall remain eligible to be
satisfied based on actual performance during the applicable performance period,
but prorated for the number of days during the applicable performance period
elapsed through the end of the Severance Period. Any such awards (or any portion
thereof) as to which the vesting requirements do not lapse in accordance with
the preceding sentence shall be immediately forfeited for no consideration.

 



 2 

 

 





  Except as otherwise set forth in the Plan, each outstanding equity-based award
held by the Eligible Executive shall be treated in accordance with its terms.
    (d)Continuation of Benefits. Commencing on the date immediately following
the date of his or her termination, the Employer shall maintain in full force
and effect (or otherwise provide) with respect to the Eligible Executive (and,
to the extent applicable, his or her covered dependents), and shall permit them
to participate in, Benefit Plans upon the same terms and conditions and
otherwise to the same extent as such Benefit Plans are maintained for and made
available to similarly situated active employees of the Employer from time to
time, as determined in good faith by the Administrator until the earlier of (i)
the date that such Eligible Executive becomes eligible for participation in the
respective medical, dental, vision and basic life insurance benefits plans of a
subsequent employer and (ii) twelve (12) months from the date of his or her
termination (the “Benefit Plans Continuation Period”), in all events provided
that such Eligible Executive’s continued participation is permissible under
applicable law and the terms and provisions of such Benefit Plans, and provided
that if the provision of continued benefits on terms applicable to active
employees results, or would reasonably be expected to result, in adverse tax or
other consequences to the Employer, as determined in good faith by the
Administrator, then the Employer shall permit continued participation by such
Eligible Executive at the Eligible Executive’s expense, and the Employer shall
provide monthly reimbursements to the Eligible Executive during the Benefit
Plans Continuation Period for the same portion of the monthly cost of such
continued participation that the Employer subsidizes for similarly situated
active employees, if permissible under applicable law. In all events, the
Employer and the Eligible Executive shall share the costs of the continuation of
such Benefit Plans participation in the same proportion as such costs are then
shared by similarly situated active employees of the Employer, as determined in
good faith by the Administrator. Notwithstanding the foregoing, if (i) no such
Benefit Plans are maintained for similarly situated active employees of the
Employer, or (ii) the Administrator determines in its sole discretion that
participation in any Benefit Plans after an Eligible Executive’s termination is
prohibited by applicable law or the terms and provisions of such Benefit Plans
or would subject the Employer to an unreasonable additional cost, the Employer
shall pay such Eligible Executive a monthly cash amount during the Benefit Plans
Continuation Period equal to the Employer’s proportion of the monthly cost to
provide the same benefits to similarly situated active employees of the Employer
as of the date immediately prior to the date of his or her termination, as such
costs were then shared between the Employer and active employees, as determined
in good faith by the Administrator. The coverage period for purposes of the
group health continuation requirements of Section 4980B of the Code shall
commence on the date of such Eligible Executive’s termination, and shall run
concurrently with the Benefit Plans Continuation Period.

 

CLAWBACK

 

The Severance Benefits payable or provided hereunder shall be subject to a
clawback, recoupment, or forfeiture action by the Company pursuant to the terms
of any Company clawback policy or any other written agreement between the
Company or its Affiliates and the Eligible Executive.

 



 3 

 

 

COORDINATION WITH SHORT-TERM DISABILITY OR OTHER APPROVED LEAVES OF ABSENCE

 

If an Eligible Executive is on an approved leave of absence at the time of
termination, the timing and amount of Severance Pay will depend on whether the
Eligible Executive is receiving other forms of income protection. If the
Eligible Executive is receiving short-term disability payments (or “STD”), then
Severance Pay will be reduced by the amount of STD paid from the date of
termination. Severance Pay will not be reduced, however, if the Eligible
Executive is on an unpaid leave (such as an FMLA leave) at the time of
termination.

 

SEVERANCE AGREEMENT

 

As a condition to receiving Severance Benefits under the Plan, an Eligible
Executive will be required to execute a Severance Agreement in a form acceptable
to the Employer. A Severance Agreement will contain a release of claims, which
must become effective not later than sixty (60) days following the date of
termination, and certain other provisions as the Company may deem appropriate,
including, but not limited to, an Eligible Executive’s acknowledgement and
affirmation that any then-existing non-competition, non-solicitation,
non-disparagement, confidentiality, or similar obligations applicable to the
Eligible Executive under the Company’s 2014 Omnibus Award Plan, any award
agreements thereunder, or any other written agreement between the Eligible
Executive and the Company or its Affiliates shall survive until the later of (i)
the expiration of the Severance Period and (ii) the date on which such
obligations would otherwise lapse according to their terms. The release will, to
the extent permitted by law, waive and release any and all claims and actions an
Eligible Executive might otherwise have against his or her Employer and its
Affiliates, as well as any other related parties and entities the Company
decides to include in the release. No Severance Benefits will be paid under the
Plan if an Eligible Executive fails to timely execute (or revokes) a Severance
Agreement.

 

Pursuant to a Severance Agreement, each Eligible Executive shall agree that
after his or her employment by the Employer, he or she shall assist the Company
and its Affiliates in the defense of any claims or potential claims that may be
made or threatened to be made against the Company or any of its Affiliates in
any action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or otherwise, that are not adverse to the Eligible Executive (an
“Action”), and will assist the Company and its Affiliates in the prosecution of
any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Eligible Executive’s
employment or the period of the Eligible Executive’s employment by the Company
or any of its Affiliates. The Eligible Executive agrees, unless precluded by
law, to inform the Company promptly if the Eligible Executive is asked to
participate (or otherwise become involved) in any Action involving such claims
or potential claims. The Eligible Executive also agrees, unless precluded by
law, to inform the Company promptly if the Eligible Executive is asked to assist
in any investigation (whether governmental or otherwise) of the Company or any
of its Affiliates (or their actions) to the extent that such investigation may
relate to the Eligible Executive’s employment or the period of the Eligible
Executive’s employment by the Company, regardless of whether a lawsuit has then
been filed against the Company or any of its Affiliates with respect to such
investigation. The Company or one of its Affiliates shall reimburse the Eligible
Executive for all of the Eligible Executive’s reasonable out-of-pocket expenses
associated with such assistance. Any reimbursement that is taxable income to the
Eligible Executive shall be subject to applicable withholding taxes.

 



 4 

 

 

DEFINITIONS OF KEY TERMS

 

Under the Plan, certain terms have special meanings and have already been
defined. Other key terms are defined as follows:

 

“Affiliate” means a corporation or other entity controlled by, or under common
control with, the Company.

 

“Base Salary” means an Eligible Executive’s annual base salary as in effect
immediately prior to such Eligible Executive’s date of termination.

 

“Benefit Plans” means the medical, dental, vision and basic life insurance
plans, programs, and arrangements offered by the Employer, as such plans,
programs and arrangements may be in effect from time to time.

 

“Cause” means (A) the good faith determination by the Employer that the Eligible
Executive has ceased to perform his or her duties to the Employer or an
Affiliate (other than as a result of his or her incapacity due to physical or
mental illness or injury), which failure amounts to an intentional and extended
neglect of his or her duties to such party, provided that no such failure shall
constitute Cause unless the Eligible Executive has been given notice of such
failure and (if cure is reasonably possible) has not cured such act or omission
within fifteen (15) days following receipt of such notice, (B) the Employer’s
good faith determination that the Eligible Executive has engaged or is about to
engage in conduct injurious to the Employer or an Affiliate, (C) the Eligible
Executive's conviction of, or please of guilty or no contest to, a felony or any
crime involving as a material element fraud or dishonesty, or (D) the consistent
failure of the Eligible Executive to follow the lawful instructions of the Board
of Directors of the Company or his or her direct supervisors, which failure
amounts to an intentional and extended neglect of his or her duties to the
Employer or an Affiliate thereof. Any determination of whether Cause exists
shall be made by the Employer in its sole discretion.

 

“Company Property” means all business or financial information in any form or
media, and any copies thereof (including, but not limited to, reports, customer
lists, customer contracts, proprietary information, business plans, notes, maps,
files, memoranda, manuals, or records) and all equipment (including, but not
limited to, automobiles, credit cards, cardkey passes, door and file keys,
software, computers, electronic files, printers, tablets, smartphones, or other
hand-held devices) of, or leased to, the Company or any Affiliate.

 

“Eligible Executive” means an employee of the Company or any Affiliate who is
designated by the Compensation Committee as an Eligible Executive for purposes
of the Plan whose employment is involuntarily terminated by an Employer for any
reason other than for Cause (and other than due to death or disability). A
person shall not be considered to have been “involuntarily terminated” where:

 

(A) employment is terminated at the end of a leave of absence because of the
person's failure to return to work; (B) employment is terminated at the end of a
leave of absence because such person’s position was filled during the leave and
the Employer does not offer such person another position; (C) the individual
resigns, including as a result of an election to take early, normal, or deferred
retirement; (D) employment is terminated after the individual gives oral or
written notice of an intention to resign; or (E) employment is terminated in
connection with the sale of equity interests in, or the sale or lease of all or
part of the assets of a business of, the Employer where (I) the person is
offered employment in a comparable position with comparable compensation with
the purchaser or lessee, as the case may be, or (II) the person voluntarily
elected not to participate in the selection process for the employment described
in (I) above. An employee’s designation by the Compensation Committee as an
Eligible Executive for purposes of the Plan may be revoked by the Compensation
Committee at any time; provided, that any such revocation shall not be effective
until the date that is twelve (12) months following its approval by the
Compensation Committee.

 



 5 

 

 

“Employer” means the Company or any Affiliate of the Company that adopts the
Plan with the consent of the Company.

 

“Prorated Bonus” means the product of (i) the annual cash bonus that the
Eligible Executive would have earned for the fiscal year in which the date of
termination occurs, based on actual performance for the full fiscal year, but
assuming that all non-financial and other subjective and qualitative performance
criteria are achieved at target levels, and (ii) a fraction, the numerator of
which is the number of days during the fiscal year in which the date of
termination occurs through the date of termination, and the denominator of which
is the number of days in such year.

 

CLAIMS PROCEDURES

 

Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan, or inquiries about present or future rights under the Plan must
be submitted to the Administrator in writing, as follows:

 

CDK Global, Inc.

1950 Hassell Road

Hoffman Estates, IL 60169

Attn: Corporate Officer Severance Plan Administrator

 

Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Administrator must notify the applicant, in writing, of
the denial of the application, and of the applicant’s right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by the employee, and will include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Administrator needs to
complete the review, and an explanation of the Plan’s review procedure.

 

This written notice will be given to the employee within ninety (90) days after
the Administrator receives the application, unless special circumstances require
an extension of time, in which case, the Administrator has up to an additional
ninety (90) days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render its
decision on the application. If written notice of denial of the application for
benefits is not furnished within the specified time, the application shall be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the review procedure described below.

 



 6 

 

 

Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may appeal the denial by submitting a request for a review to the
Administrator within sixty (60) days after the application is denied (or deemed
denied). The Administrator will give the applicant (or his or her
representative) an opportunity to review pertinent documents in preparing a
request for a review and submit written comments, documents, records, and other
information relating to the claim. A request for a review shall be in writing
and shall be addressed to:

 

CDK Global, Inc.

1950 Hassell Road

Hoffman Estates, IL 60169

Attn: Corporate Officer Severance Plan Administrator

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request, and any other matters that the applicant feels
are pertinent. The Administrator may require the applicant to submit additional
facts, documents, or other material as it may find necessary or appropriate in
undertaking its review.

 

Decision on Review. The Administrator will act on each request for review within
sixty (60) days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional sixty (60) days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial sixty (60) day period. The Administrator will give prompt, written
notice of its decision to the applicant. In the event that the Administrator
confirms the denial of the application for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by the applicant,
the specific Plan provisions upon which the decision is based. If written notice
of the Administrator’s decision is not given to the applicant within the time
prescribed herein, the application will be deemed denied on review.

 

Rules and Procedures. The Administrator may establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial (or deemed denial) of benefits to do
so at the applicant’s own expense.

 

Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described above, (b) has been notified by the
Administrator that the application is denied (or the application is deemed
denied due to the Administrator’s failure to act on it within the established
time period), (c) has filed a written request for a review of the application in
accordance with the appeal procedure described above, and (d) has been notified
in writing that the Administrator has denied the appeal (or the appeal is deemed
to be denied due to the Administrator’s failure to take any action on the claim
within the time prescribed above).

 

GENERAL PROVISIONS

 

Governing Law. The construction and administration of this Plan and any dispute,
claim or controversy arising under, out of, in connection with, or in relation
to this Plan, shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to any choice of law principles of
such state that would require or permit the application of the laws of another
jurisdiction. The Company (on behalf of itself and all Employers) and, by
accepting Severance Benefits, each Eligible Executive, consent to the personal
jurisdiction of and venue in any state or federal court located in the State of
Illinois in the event of any dispute, claim, or controversy arising under, out
of, in connection with, or in relation to this Plan, and each waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or venue and waives any objection to
jurisdiction or venue based on improper jurisdiction or venue. EACH OF THE
COMPANY AND EACH ELIGIBLE EXECUTIVE HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING A DISPUTE ARISING UNDER, OUT
OF, IN CONNECTION WITH, OR IN RELATION TO THIS PLAN.

 



 7 

 

 

Effect on Other Benefits. Except as otherwise provided herein, Severance
Benefits provided under the Plan shall be in addition to any compensation or
benefits that may be due an Eligible Executive from the Company or an Affiliate
(including, without limitation, any equity awards, that are governed by the
terms of the applicable equity incentive plan and any individual award agreement
except as otherwise provided herein).

 

No Right to Employment. The Plan (i) does not establish any right to continued
employment of any person, nor any right to benefits under the Plan except
according to its terms, and (ii) is not to be construed as interfering with
either an Employer’s right to terminate the employment of any person at any time
or the fact that each person is employed “at-will,” meaning employment is not
for a specific period of time, and both the Employer and any person may
terminate the employment relationship at any time, with or without notice, for
any or no reason.

 

Severability. Should any provision of this Plan be deemed or held to be unlawful
or invalid for any reason, such fact shall not adversely affect the other
provisions of this Plan unless such determination shall render impossible or
impracticable the functioning of this Plan, and in such case, an appropriate
provision or provisions shall be adopted so that this Plan may continue to
function properly.

 

Plan Amendment or Termination. The Plan may be amended by the Compensation
Committee or the Board of Directors of the Company or terminated by the Board of
Directors of the Company at any time.

 

Tax Matters. All benefits hereunder shall be reduced by applicable tax
withholdings and shall be subject to applicable tax reporting, as determined by
the Administrator. It is the intention of the parties that no payment or
entitlement pursuant to the Plan will give rise to any adverse tax consequences
pursuant to Internal Revenue Code Section 409A. For purposes of Section 409A of
the Code and the regulations and guidance promulgated thereunder (“Section
409A”), each of the payments that may be made under the Plan are designated as
separate payments. It is intended that the provisions of the Plan comply with
Section 409A, and all provisions of the Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A. Notwithstanding the foregoing, an Eligible Executive shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for his or her account in connection with the Plan
(including any taxes and penalties under Section 409A), and neither the Company
nor any Affiliate shall have any obligation to indemnify or otherwise hold the
Eligible Executive (or any beneficiary) harmless from any or all of such taxes
or penalties. Notwithstanding anything in the Plan to the contrary, in the event
that an Eligible Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no payments that are “deferred
compensation” subject to Section 409A that are made by reason of his or her
“separation from service” within the meaning of Section 409A shall be made to
the Eligible Executive prior to the date that is six (6) months after the date
of his or her “separation from service” or, if earlier, his or her date of
death. Immediately following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum. In addition, for purposes of
the Plan, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A. Except as
permitted under Section 409A, any deferred compensation that is subject to
Section 409A and is payable to or for an Eligible Executive’s benefit under any
Company-sponsored plan, program, agreement, or arrangement may not be reduced
by, or offset against, any amount owing by such Eligible Executive to the
Company or any Affiliate.

 



 8 

 

 

Source of Contributions. Benefits are provided by the Employer. All amounts are
paid out of the general assets of the Employer and no special trust or fund has
been set up to provide benefits under the Plan.

 

Type of Plan Administration; Plan Year. The Plan is administered by the
Administrator. The Administrator can be contacted by mail c/o CDK Global, Inc.,
1950 Hassell Road, Hoffman Estates, IL 60169, Attn: Corporate Officer Severance
Plan Administrator. The Plan operates and keeps its records on a calendar-year
basis.

 

Identification of Plan Sponsor. The Company is the Plan sponsor. The Company’s
Taxpayer Identification Number is 46-5743146. The Company is also the agent for
service of legal process.

 

If you have any questions about the Plan, you should contact your local Human
Resources Representative.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9



 

 